HEANEY, Circuit Judge,
dissenting.
I respectfully dissent. I cannot agree that the Secretary was without the authority to promulgate 42 C.F.R. § 405.1841(b).
While an administrative agency cannot, by regulation, expand its statutorily granted powers, there is no reason why it cannot adopt a rule which permits it to waive filing deadlines. The purpose behind the 180-day filing deadline is to prevent the administrative agency from being inundated with interminable claims. Clearly a rule which demonstrates the agency’s willingness to exercise its discretion over late claims does not circumvent or override congressional intent and, in my view, the cases cited by the majority do not so hold.
We are left then with the question of whether the unexplained decision of the Provider Reimbursement Review Board (PRRB) that there was no just cause for delay is a final decision from which an appeal can be taken. In my view, it is. A decision is final if the effect of it is to determine the rights of one of the parties. The PRRB’s decision is dispositive of the Hospitals’ rights because they have no other administrative avenue upon which to pursue their appeal. In holding that this “just cause” determination was not a final decision, the district court relied on Sheehan v. Secretary of Health, Education & Welfare, 593 F.2d 323 (8th Cir.1979). Sheehan held that an agency’s decision not to extend a filing period was not a final decision and therefore not subject to judicial review. Sheehan, 593 F.2d at 325. Sheehan is distinguishable because it arose within the framework of the social security statute which extends jurisdiction for judicial review only to “final decisions of the Secretary made after a hearing. ” 42 U.S.C. § 405(g) (emphasis added). Since section 1395oo(f), unlike the social security statute, does not premise a final decision on the occurrence of a hearing, Sheehan does not control.
More to the point is Cleveland Memorial Hospital v. Califano, 444 F.Supp. 125 (E.D.N.C.1978). In that case, plaintiff hos*854pitáis sought a group hearing before the PRRB. Their request was denied because the PRRB determined that the hospitals did not meet the $50,000 jurisdictional requirement. The district court determined that a Board decision was final for purposes of judicial review:
As to the first contention, it appears clear to the court that the decision by the PRRB denying jurisdiction in the present case was a “final decision.” Otherwise, the PRRB could effectively preclude any judicial review of its decisions simply by denying jurisdiction of those claims that it deems to be non-meritorious. Such a device would obviously thwart the salutary purposes of Section 1395oo(f). Also, the court could look, by analogy, to the provisions of 28 U.S.C. § 1291, which grants the Court of Appeals jurisdiction to consider “final decisions” of the district courts. The courts have consistently held that a dismissal for lack of jurisdiction, in the context of Section 1291, is a “final decision.” * * *
Defendants next contend that even if the decision of the PRRB is otherwise a final decision, it is not a “final decision of the Board made after a hearing.” This argument is clearly without merit. The language of 42 U.S.C. § 1395oo(f)(l) sets forth no requirement that a hearing be held before a final decision of the Board can be judicially reviewed.
Id. at 128 (citations omitted).
The Cleveland Memorial reasoning was accepted and applied in Beth Israel Hospital v. Heckler, Medicare & Medicaid Guide (CCH) § 34,448 (D.Mass., Dec. 19, 1984), a case identical to this one. In my view, the reasoning of Cleveland Memorial and Beth Israel is sound. Thus I would reverse and remand.
On remand, the district court should examine the PRRB’s action on the basis of whether there was a clear abuse of discretion. In the examination, the following factors would be important: a) the reason for the Hospitals’ late filing, b) whether the Secretary will be prejudiced by the late filing, and c) what the PRRB’s practice has been with respect to other late filings. The sparse record presented to us reveals that the Hospitals may have had a substantial reason for the late filing — an accountant’s error due to a change in personnel. Further, there was no showing as to how the Secretary would have been harmed by accepting the late filing. And, more importantly, there is some indication that the Secretary has not uniformly enforced the rule against late filings.
The PRRB clearly has a right to require that applications for benefits be timely filed. It also has a right to excuse late filings for good cause. What it does not have a right to do is to reject late filings where good cause has been shown, and there is evidence that it did so here.